Citation Nr: 0620300	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left 5th metatarsal.


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from April 
1977 to August 1977 and from January 1992 to June 1992.  The 
veteran also had additional, unverified periods of inactive 
duty for training.

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  
This case was before the Board in August 2004 when it was 
remanded to allow the veteran to participate in a hearing 
before a Veterans Law Judge.  Such a hearing was conducted 
before the undersigned at the RO in November 2004.  A 
transcript of this hearing is of record.

During the November 2004 travel Board hearing, the veteran 
and her representative raised the issue of entitlement to 
service connection for right foot disability.  Since this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the veteran's claim for a higher initial 
rating for residuals of a fracture of the left 5th 
metatarsal, the Board notes that the most recent VA 
examination was conducted in June 2003.  The veteran 
complained during a November 2004 travel Board hearing of 
worsening disability since that time.  Thus, another VA 
examination is warranted.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).

Furthermore, the veteran testified that she unable to work as 
an accountant due to her service-connected left toe 
disability.  While the RO has considered the issue of an 
extraschedular rating previously, it should again be 
addressed on remand.

The Board regrets any further delay in this case.  However, 
in light of the foregoing the case must be REMANDED to the RO 
for the following:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notification that she should 
submit any pertinent evidence in her 
possession.  Specifically, the veteran 
should be notified of the evidence 
necessary to substantiate her claim for a 
higher initial rating, as well as notice 
regarding effective dates of awards and 
the criteria for disability ratings in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
addition, the letter should advise the 
veteran that the evidence needed to 
substantiate a claim for an extra-
schedular rating would consist of evidence 
that the case presents such an exceptional 
or unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization that would render 
impractical the application of the regular 
schedular standards.  This evidence may 
include records pertaining to lost time or 
sick leave used due to her service-
connected left toe disability, any 
correspondence from an employer that would 
verify the veteran's contentions, and any 
medical records showing periods of 
hospitalization for her service-connected 
left toe disability.  The veteran should 
then have a sufficient opportunity to 
respond.  

2.  Thereafter, obtain any pertinent 
evidence identified but not provided by 
the veteran, but if unable to do so, 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be provided 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of her service-
connected residuals of a fracture of the 
left 5th metatarsal.  The examiner should 
determine if there is malunion or nonunion 
of the right fifth metatarsal, and if so, 
to what degree.  Additionally, the 
examiner is requested to offer an opinion 
as to the functional limitation caused by 
pain in the veteran's right fifth 
metatarsal, including during flare-ups.  
The examiner should describe any 
anatomical changes or functional loss, 
including the inability to perform normal 
working movements with normal strength, 
speed, coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
The examiner is requested to provide an  
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation to a point in time 
when the symptoms are quiescent.  See, 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Functional 
loss should be portrayed in terms of 
additional loss of range of motion, if 
feasible, in accordance with DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  
 
The examiner should also provide an 
opinion concerning the impact of the 
service-connected residuals of a fracture 
of the left 5th metatarsal on the veteran's 
ability to work and provide the supporting 
rationale for this opinion.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

4.  The RO should then re-adjudicate the 
claim.  If the claim is not granted to the 
veteran's satisfaction, the RO should issue 
an appropriate supplemental statement of 
the case and provide the veteran and her 
representative the opportunity for 
response.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


